Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/20/2020 is made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
2. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patented application 10553005.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application discloses “grouping matched points of interest in a plurality of groups; and determining a similarity transformation with smallest rotation angle for each grouping of the matched points”; and
claim 1 of the patented application 10553005 discloses “grouping matched points of interest in a plurality of groups; and determining a similarity transformation with smallest rotation angle for each grouping of the matched points; and generating virtual matching points on non-overlapping area or overlapping area of the plurality of image views”.
claim 8 of the instant application discloses “a non-transitory computer-readable medium storing data including the plurality of views of the scene: and a processor processing the data on the non-transitory computer-readable medium, wherein the processor groups matched points of interest in a plurality of groups, wherein the processor determines a similarity transformation for each group of the matched points, and wherein the processor calculates piecewise projective transformations for the plurality of image views”; and
Claim 8 of the patented application 10553005 discloses “a non-transitory computer-readable medium storing data including the plurality of views of the scene; and a processor processing the data on the non-transitory computer-readable medium, wherein the processor groups matched points of interest in a plurality of groups, wherein the processor determines a similarity transformation for each group of the matched points, wherein the processor calculates piecewise projective transformations for the plurality of image views, and wherein the processor generates virtual matching points on non-overlapping area or overlapping area of the plurality of image views”.
claim 18 of the instant application discloses “processing the videos to extract objects and activities of interest; and establishing a frame of reference with respect to a visual content of a video so that the objects in a scene provide a least distracting view of the scene according to a predetermined criteria”
claim 18 of the patented application 10553005 discloses “processing the videos to extract objects and activities of interest; establishing a frame of reference with respect to a visual content of a video so that the objects in a scene provide a least distracting view of the scene according to a predetermined criteria; and generating virtual matching points on non-overlapping area and overlapping area of the plurality of image views”.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al (US Patent 8391619); and further in view of Warfield et al (US Patent 8867836).
With regard to claim 1, Kawata et al disclose grouping matched points of interest in a plurality of groups (refer to col. 2, lines 22-37).
(determining a similarity transformation with smallest rotation angle for each grouping of the matched points). Kawata et al reference does not expressly call for determining a similarity transformation with smallest rotation angle for each grouping of the matched points. However, at the same field of endeavor, Warfield et al discloses this feature (refer to col. 13, lines 54-col. 14, lines 6). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Warfield et al image data processing system into Kawata et al system. The suggestion/motivation for doing so would have been to provide similarity measure, such that the resulting matched target image projected transformed, the entire target image transformed by a single transformation (e.g., rotated by a single angle) (refer to col. 13, lines 54-64 of Warfield et al). Therefore, it would have been obvious to combine Warfield et al with Kawata et al to obtain the invention as specified in claim 1.
With regard to claim 2, Kawata et al disclose generating virtual matching points on non-overlapping area of the plurality of image views (refer to col. 9, lines 34-46);
generating virtual matching points on overlapping area for each of the plurality of image views; and calculating piecewise projective transformations for the plurality of image views (refer to col. 9, lines 10-19).

representations comprise translation-invariant representations of edge orientations (refer to col. 4, lines 48-53).
With regard to claim 4, Kawata et al disclose wherein the points of interest representations comprise scale invariant feature transform (SIFT) points (refer to col. 14, lines 55-60).
4. 	Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al (US Patent 8391619) and, further in view of Ernst et al (US Patent 8768046).
With regard to claim 5, Kawata et al failed to disclose stored in a non-transitory computer-readable medium and executed by a processor, wherein the match points are derived from a plurality of views of a scene that are remotely captured from an aerial view. However, at the same field of endeavor, Ernst et al discloses this feature (refer to col. 14, lines 33-45). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Ernst et al image information data processing into Kawata et al system. The suggestion/motivation for doing so would have been to provide camera calibration parameter determination is to update the set of camera parameters (refer to col. 14, lines 50-59 of Ernst et al). Therefore, it would have been obvious to combine Ernst et al with Kawata et al to obtain the invention as specified in claim 5.
With regard to claim 6, Kawata et al disclose wherein each group of the plurality of matched points is used to calculate an individual similarity transformation, and then the rotation 
With regard to claim 7, Kawata et al disclose further comprising, when extracting points of interest, for each of a plurality of views, finding key points and texture descriptors, wherein the matched points are derived from the extracted points of interest (refer to col. 2, lines 5-12).
Claim 8 is similarly analyzed and rejected the same as claim 1.
With regard to claim 9, Kawata et al disclose wherein the processor calculates piecewise projective transformations for a plurality of image views on overlapping areas and extract points of interest in each of the plurality of image views to provide the matched points of interest (refer to col. 15, lines 3-10).
Claim 10 is similarly analyzed and rejected the same as claim 6.
With regard to claim 11, Kawata et al disclose wherein the processor calculates linearized transformations for the plurality of image views (refer to col. 2, lines 22-32).
With regard to claim 12, Kawata et al failed to disclose disclose wherein the processor uses weighted linearized transformations to extrapolate non-overlapping areas. However, at the same field of endeavor, Ernst et al discloses this feature (refer to col. 2, lines 45-60). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Ernst et al image information data processing into Kawata et al system. The suggestion/motivation for doing so would have been to provide an algorithm is necessitated that splits up the polygonal region in non-overlapping rectangles (refer to col. 22, lines 35-41 of Ernst et al). Therefore, it would have been obvious to combine Ernst et al with Kawata et al to obtain the invention as specified in claim 12.

With regard to claim 14, Kawata et al disclose wherein the matching points of interest are derived from extracted points of interest by the processor, wherein points of interest
representations comprise translational invariant representations of edge orientations (refer to col 4, lines 48-53).
Claims 15-17 are similarly analyzed and rejected the same as claims 4-6.
 Claims 18-20 are similarly analyzed and rejected the same as claims 1-7.

Other Prior Art Cited
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8989506), (8615254), (8433114) and (7460730).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/27/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669